Case 1:19-cv-01870-RM-GPG Document 34-8 Filed 08/23/19 USDC Colorado

 

 

CONTRIBUTION DEED THE CONSIDERATION PAID FOR
(G.A. Resort) THIS DEED IS LESS THAN $500.00,
THEREFORE, THIS DEED IS
EXEMPT FROM DOCUMENTARY

Aon FREES ANN TAYES IN

THIS CONTRIBUTION DEED (“Deed”) is made and executed this_AO "day of | ACCORDANCE WITHCRS. § 39-13-
June, 2017, by and between HPC Developer, LLC, a Delaware limited liability company, | 194(1)(b). —

whose address is c/o HV Global Group, Inc., 9002 San Marco Ct., Orlando, County of
ORANGE and State of Florida 32819 (“Grantor”) to Chicago Title Timeshare Land
Trust Inc., a Florida corporation, whose address is 2400 Maitland Center Parkway, Suite
110, Maitland, County of ORANGE and State of Florida 32751 (“Grantee”), as Trustee
of the HPC Trust dated June 15, 2017, a Florida vacation club land trust (the “Trust”)

 

 

established pursuant to Section 689.071, Florida Statutes, qualifying as a vacation club
land trust pursuant to Section 721.05(34), Florida Statutes, Section 721.08(2)(c)4., Florida Statutes, and Section 721.53(1)(e), Florida
Statutes, pursuant to that certain HPC Trust Agreement dated June 15, 2017 (the “Trust Agreement”), a memorandum of which is
recorded at Reception No. 639383 in the real estate records of the Clerk and Recorder of Pitkin County, Colorado (the
“Memorandum”) incorporated as part of this Deed by this reference, and with the power and authority to protect, to conserve, to sell,
to lease, to encumber, or otherwise to manage and dispose of the real property described in this Deed.

WITNESS, that the grantor, for and in consideration of the sum of Ten and No/100 Dollars ( $10.00 ), the receipt and sufficiency of
which is hereby acknowledged, has granted, bargained, sold and conveyed, and by these presents does grant, bargain, sell, convey and
confirm, unto the grantees, their heirs and assigns forever, not in tenancy in common but in joint tenancy, all the real property situated,
lying and being in the County of PITKIN and Staté of Colorado, described on the attached Exhibit A (“Contributed Property”), all
located in G.A. Resort Condominiums, according to the Declaration of Condominium for G.A. Resort Condominiums recorded
December 19, 2005 at Reception No. 518621 as amended and supplemented from time to time and according to the Condominium
Map for G.A. Resort Condominiums recorded December 19, 2005 in Plat Book 76 at Page 86, under Reception No. 518620 as
amended and supplemented from time to time, all in the Office of the Clerk and Recorder of Pitkin County, Colorado (“Declaration”).

also known by street and number as: 415 Dean St., Aspen, CO 81611

TO HAVE AND TO HOLD the Contributed Property, with the appurtenances, unto the Grantee, its heirs and assigns forever except,
See attached Exhibit B

TO HAVE AND TO HOLD legal title to the Contributed Property, with the hereditaments and appurtenances, being conveyed to Grantee
which is to be held and only conveyed or encumbered pursuant to the Trust Agreement.

AND GRANTOR PROVIDES THAT:

1. This conveyance is effective to vest, and is hereby declared to have vested, in the Grantee, as Trustee of the
Trust, both legal and equitable title, and full rights of ownership, over the Contributed Property or interest
therein, with full power and authority as granted in this Deed and as provided in the Trust Agreement;

2. Upon this conveyance of the Contributed Property to Grantee by Grantor, the Ownership Points (as defined in
the Memorandum) created by the conveyance of the Contributed Property to the Trust shall immediately and
automatically vest in Grantor and be added to Grantor’s Vacation Ownership Interest, as defined in the
memorandum. and pursuant to thie Trust Agreement.

3. The number of additional Ownership Points appurtenant to Grantor’s Ownership Interest created by this
conveyance of the Contributed Property to the Trustee is 2,078,400.

4. The Contributed Property is Restricted Use Property (as defined in the Memorandum).

5. Any contract, obligation, or indebtedness incurred or entered into by Grantee in connection with the
Contributed Property shall be as trustee of the Trust and not individually and Trustee shall have no personal
obligations whatsoever with respect to any such contract, obligation or indebtedness except only as far as the
Contributed Property and funds in actual possession of Trustee shall be applicable for the payment and
discharge thereof; and it shall be expressly understood that any representations, warranties, covenants,
undertakings, and agreements made on the part of Trustee while in form purporting to be the representations,
wairanties, covenants, undertakings, and agreements of Trustee, are nevertheless made and intended not as
personal representations, warranties, covenants, undertakings, and agreements by Trustee or for the purpose or
with the intention of binding Trustee personally, but are made and intended for the purpose of binding only the
Contributed Property; and that no personal liability or personal responsibility is assumed by nor shall at any
time be asserted or enforceable against Trustee individually on account of any instrument executed by or on
account of any representation, warranty, covenant, undertaking, or agreement of Trustee, either expressed or
implied; all such personal liability, if any, being expressly waived, and released and all persons and
corporations whomsoever and whatsoever shall be charged with notice of this condition from the date of the
filing for record of this Deed.

6. If Grantee, or any successor trustee, resigns as trustee or is otherwise removed as trustee, a successor trustee
shall be appointed and title to the Contributed Property shall be deemed to be held by the successor trustee and
to pass to the successor trustee without the requirement of recording any further or additional documents and
such appointment shall be evidenced by the recording of an amendment to the Memorandum in the real estate
records of the Clerk and Recorder of Pitkin County, Colorado, of a notice of such resignation or removal and
the appointment of the successor trustee.

 

This Deed is given and accepted in accordance with Section 689.071, Florida Statutes. RETT
Approved

 

 

THE City oF ASPEN

 

 

Page 1 of 14
Case 1:19-cv-01870-RM-GPG Document 34-8 Filed 08/23/19 USDC Colorado Page 2 of 14

 

 

SPECIAL WARRANTY DEED
(G.A. Resort)

THIS DEED, made this [Sh day of dure, 2017, between

Grand Aspen Lodging, LLC, a Delaware limited liability company, whose address is 140
Fountain Parkway, Suite 570, St. Petersburg, County of PINELLAS and State of Florida
33716 (“Grantor”) and HPC Developer, LLC, a Delaware limited liability company,
whose legal address is c/o HV Global Group, Inc., 9002 San Marco Ct., Orlando, County
of ORANGE and State of Florida 32819 (“Grantee”).

 

mar

 

WITNESS, that the grantor, for and in consideration of the sum of
{ $10.00 ), the receipt and sufficiency of which is hereby acknowledged, has granted, bargained, sold and conveyed, and by these
presents does grant, bargain, sell, convey and confirm, unto the grantees, their heirs and assigns forever, not in tenancy in common but
in joint tenancy, all the real property situated, lying and being in the County of PITKIN and State of Colorado, described on the
attached Exhibit A, ail located in G.A. Resort Condominiums, according to the Declaration of Condominium for G.A. Resort
Condominiums recorded December 19, 2005 at Reception No. 518621 as amended and supplemented from time to time and according
to the Condominium Map for G.A. Resort Condominiums recorded December 19, 2005 in Plat Book 76 at Page 86, under Reception
No. 518620 as amended and supplemented from time to time, all in the Office of the Clerk and Recorder of Pitkin County, Colorado
(‘Declaration’),

also known by street and number as: 415 Dean St., Aspen, CO 81611

TO HAVE AND TO HOLD the said premises above bargained and described, with the appurtenances, unto the grantee, his heirs and
assigns forever except: See attached Exhibit B

The grantor, for himself, his heirs, and personal representatives or successors, do covenant, and agree that he shall and will
WARRANT AND FOREVER DEFEND the above-bargained premises in the quiet and peaceable possession of the grantee, his heirs
and assigns, against all and every person or persons claiming the whole or any part thereof, by, and through or under the grantor.
The singular number shall include the plural, the plural the singular, and the use of any gender shall be applicable to all genders.

IN WITNESS WHEREOPF, the grantor has executed this deed on the date set forth above.

GRAND ASPEN LODGING, LLC
a Delaware limited liability company

By HTS-Aspen, LLC,

a Delaware limited liability company, ‘o|
RETT

By sofe membe
sola Dyes Approved

 

 

 

 

 

 

a Name: Lis A TRe sat THE City oF ASPEN
Title: Yier_ pe Sit ep4
STATE OF FLORIDA )
) ss.
COUNTY OF Wi weoe )

The foregoing instrament was acknowledged before me this {St day \Jir2 © ue , 2017, by Lise Teooset as
Vice py és al Qa of HTS- -Aspen, LLC, t LLC, the sole member of Grand Aspen Lodging, LLC, a Delaware
limited liability company, on behalf of the company.

My commission expires:. Witness my hand and official seal.
vy Mitch Hreben

X, NOTARY PUBLIC eg WLS Lf ber
me ie STATE OF. FLORIDA . Notary Public
7 = ee” ~ Comm GG047404

WOE NS” §=Eyniras 14/15/2090

Smeh pes re tt me ey

OM

   

   
   
  

 

 

Page | of 3

 
Case 1:19-cv-01870-RM-GPG Document 34-8 Filed 08/23/19 USDC Colorado Page 3 of 14

An undivided 1/40th fee ownership biennial interest as tenant-in-common in the following Units of G.A. Resort Condominiums,
according to the Declaration of Condominium for G.A. Resort Condominiums recorded December 19, 2005 at Reception No.
518621 as amended and supplemented from time to time and according to the Condominium Map for G.A. Resort Condominiums
recorded December 19, 2005 in Plat Book 76 at Page 86, under Reception No. 518620 as amended and supplemented from time
to time, alt in the Office of the Clerk and Recorder of Pitkin County, Colorado, together with the perpetual use of the following
described Fixed Week in such units and together with the use of a floating week and a floating split week in accordance with the
Declaration for G.A. Resort Condominiums:

TOGETHER with all and singular the hereditaments and appurtenances thereto belonging, or in anywise appertaining, and the
reversion and reversions, remainder and remainders, rents, issues and profits thereof, and all the estate, right, title, interest, claim
and demand whatsoever of the grantor, either In law or equity, of, in and to the above bargained premises, with the
hereditaments and appurtenances,

 

Unit Number Unit Week Sub Check-In Unit Type
i 5 E SAT 3BS
1 5 Oo SAT 3BS
1 9 E SAT 3BS
1 9 0 SAT 3BS
1 12 E SAT 3BS
1 12 0 SAT 3BS
1 27 E SAT 3BS
1 27 oO SAT 3BS
1 28 E SAT 3BS
1 28. 0 SAT 3BS
1 31 E SAT 3BS
1 31 0 SAT 3BS
1 33 E SAT 3BS
1 33 0 SAT 3BS
2 6 E SAT 3BS
2 6 oO SAT 3BS
2 10 E SAT 3BS
2 10 0 SAT 3BS
2 12 E SAT 3BS
2 12 QO SAT 3BS
2 29 E SAT 38S
2 29 Oo SAT 3BS
2 34 E SAT 3BS
2 34 0 SAT 3BS
2 35 E SAT 3BS
2 35 0 SAT 3BS
3 5 E SAT 3BS
3 5 Oo SAT 3BS
3 6 E SAT 3BS
3 6 0 SAT 3BS
3 12 E SAT 3BS
3 12 0 SAT 3BS
3 28 E SAT 3BS
3 28 0 SAT 3BS
Case 1:19-cv-01870-RM-GPG Document 34-8 Filed 08/23/19 USDC Colorado Page 4 of 14

>
or)

SAT
SAT
SAT
SAT

LJ

o
oy

oY

3BS
3BS
3BS
3BS

30
32
32
35

SAT

w
en

i
A

wt
m

2BL
2BL
2BL
2BL
2BL
2BL
2BL

SAT
SAT
SAT
SAT
SAT
SAT

34
34
35

35

SAT

31

™N

W

2BL
2BL
2BL
2BL
2BL
2BL
3BS

SAT
SAT
SAT
SAT
SAT

32

32

34
34
35
35

SAT
SAT

A
wm

Wh

3BS
3BS
3BS
3BS
3BS
3BS
3BS
3BS
3BS
3BS
3BS
3BS
3BS
3BS
3BS
3BS
3BS
3BS
3BS
3BS
3BS

SAT

30

30
33

SAT
SAT
SAT

33

SAT

SAT

SAT
SAT
SAT
SAT
SAT
SAT
SAT
SAT
SAT
SAT

27
27

28
28

SAT
SAT
SAT
SAT

n
N

29
32

32

SAT

33

uy
mY

Y>

oO

a
on

co

3BS
3BS
3B5

SAT

SAT

34
34

SAT

uw
ef)

oe
Case 1:19-cv-01870-RM-GPG Document 34-8 Filed 08/23/19 USDC Colorado Page 5 of 14

Wy
er)

k
wy

oO

uw
oy

00

2BL
2BL
2BL
2BL

SAT

SAT
SAT
SAT

™

ta)

11
11
27
27
32

2BL
2BL
2BL
2BL
2BL
2BL
2BL

SAT
SAT
SAT

SAT

SAT
SAT
SAT
SUN

32

34
34
34
34
35
35

N

10
10
10
10
12
12
12
12

2BL
2BL
2BL
2BL
2BL
2BL
2BL

SUN

SUN

SUN

SUN

SUN

SUN

11

SUN

11
12

12

N

SUN

12
12
12
12

2BL
2BL
2BL
3BS
3BS
3BS
3BS
2BL
2BL
2BL
2BL
2BL
2BL
2BL
2BL
2BL
2BL
2BL
2BL
2BL
2BL

SUN

SUN

35

SUN

35

SUN

14
14

SUN

SUN

35
35

14
14
15

SUN

SUN

10

SUN

wn
et

SUN

31
31

15
15
15

SUN

SUN

34
34

SUN

15
16

SUN

SUN

16
16

SUN

34

SUN

(O
ei

SUN

33
33
34
34

18
18
18

SUN

SUN

SUN

18

=!
N

ud

wn
ony

00
<1

2BL
3BL
3BL

SUN

35

18
19

SUN

SUN

uw)

oY

ot
Case 1:19-cv-01870-RM-GPG Document 34-8 Filed 08/23/19 USDC Colorado Page 6 of 14

19 6 E SUN 3BL
19 6 oO SUN 3BL
19 8 E SUN 3BL
19 8 0 SUN 3BL
19 27 E SUN 3BL
19 27 6 SUN 3BL
19 33 E SUN 3BL
19 33 0 SUN 3BL
19 34 E SUN 3BL
19 34 0 SUN 3BL
19 35 E SUN 3BL
19 35 0 SUN 3BL
20 34 E SUN 2BL
20 34 0 SUN 2BL
21 5 E SUN 3BS
21 5 Oo SUN 3BS
21 6 E SUN 3BS
21 6 0 SUN 3BS
21 8 E SUN 3BS
21 8 0 SUN 3BS
21 9 E SUN 3BS
21 9 0 SUN 3BS
21 32 E SUN 3BS
21 32 0 SUN 3BS
21 34 E SUN 3BS
21 34 O SUN 3BS
21 35 E SUN. 3BS
21 35 Oo SUN 3BS
22 34 E SUN 3BS
22 34 0 SUN 3BS
22 35 E SUN 3BS
22 35 0 SUN 3BS
24 32 E SUN 3BS
24 32 O SUN 3BS
24 34 E SUN 3BS
24 34 0 SUN 3BS
25 8 E SUN 2BL
25 8 Oo SUN 2BL
25 32 E SUN 2BL
25 32 0 SUN 2BL
25 35 E SUN 2BL
25 35 0 SUN 2BL
26 34 E SAT 2BL
26 34 0 SAT 2BL
26 35 E SAT. 2BL
26 35 oO SAT 2BL
27 6 E SAT 3BS
Case 1:19-cv-01870-RM-GPG Document 34-8 Filed 08/23/19 USDC Colorado Page 7 of 14

27 6 o SAT 3BS
28 5 E SAT 3BS
28 5 0 SAT 3BS
28 6 E SAT 3BS
28 6 0 SAT 3BS
30 6 E SAT 3BS
30 6 Oo SAT 3BS
30 28 E SAT 3BS
30 28 0 SAT 3BS
30 34 E SAT 3BS
30 34 Oo SAT 3BS
31 5 E SAT 3BS
31 5 Oo SAT 3BS
31 9 E SAT 3BS
31 9 0 SAT 3BS
32 11 E SAT 2BL
32 11 O SAT 2BL
32 32 E SAT 2BL
32 32 oO SAT 2BL
32 34 E SAT 2BL
32 34 oO SAT 2BL
32 35 E SAT 2BL
32 35 0 SAT 2BL
33 8 E SAT 3BL
33 8 0 SAT 3BL
33 9 E SAT 3BL
33 9 Oo SAT 3BL
33 33 E SAT 3BL
33 33 0 SAT 3BL
35 32 E SAT 3BS
35 32 0 SAT 3BS
35 33 E SAT 3BS
35 33 Oo SAT 3BS
35 34 E SAT 3BS
35 34 Oo SAT 3BS
36 8 E SAT 3BS
36 8 0 SAT 3BS
36 27 E SAT 3BS
36 27 Oo SAT 3BS
36 28 E SAT 3BS
36 28 0 SAT 3BS
36 32 E SAT 3BS
36 32 0 SAT 3BS
36 34 E SAT 3BS
36 34 OQ SAT 3BS
36 35 E SAT 3BS
36 35 Oo SAT 3BS

oD v2
Case 1:19-cv-01870-RM-GPG Document 34-8 Filed 08/23/19 USDC Colorado Page 8 of 14

37 5 E SAT 2BL
37 5 Oo SAT 2BL
37 27 E SAT 2BL
37 27 0 SAT 2BL
37 32 E SAT 2BL
37 32 0 SAT 2BL
37 34 E SAT 2BL
37 34 0 SAT 2BL
38 5 E SAT 3BS
38 5 Oo SAT 3BS
38 6 E SAT 3BS
38 6 oO SAT 3BS
38 12 E SAT 3BS
38 12 0 SAT 3BS
38 29 E SAT 3BS
38 29 0 SAT 3BS
38 32 E SAT 3BS
38 32 Oo SAT 3BS
38 34 E SAT 3BS
38 34 0 SAT 3BS
38 35 E SAT 3BS
38 35 oO SAT 3BS
39 5 E SAT 2BL
39 5 0 SAT 2BL
39 6 E SAT 2BL
39 6 oO SAT 2BL
39 12 E SAT 2BL
39 12 oO SAT 2BL
39 27 E SAT 2BL
39 27 Oo SAT 2BL
39 30 E SAT 2BL
39 30 0 SAT 2BL
39 31 E SAT 2BL
39 31 Oo SAT 2BL
39 32 E SAT 2BL
39 32 0 SAT 2BL
40 27 E SAT 3BS
40 27 0 SAT 3BS
40 29 E SAT 3BS
40 29 0 SAT 3BS
40 32 E SAT 3BS
40 32 0 SAT 3BS
40 34 E SAT 3BS
40 34 0 SAT 3BS
40 35 E SAT 3BS
40 35 0 SAT 3BS
A? 9 E SAT ABL
Case 1:19-cv-01870-RM-GPG Document 34-8 Filed 08/23/19 USDC Colorado Page 9 of 14

t
w

o

a

ot
wT

4BL
4BL
3BS
3BS

SAT

32
32

42

SAT

42

SAT

43

SAT

43

A
ow“

Ww

3BS
3BS
3BS
3BS
3BS
3BS
3BS

SAT

43

SAT

43

SAT

43

SAT
SAT

43

43

SAT

27
27
28
28
29
29
30
30
31

43

SAT

43

A
wy

ke
W

43

3BS
3BS
3BS
3BS
3BS
3BS
3BS

SAT

43

SAT

43

SAT

43

SAT

43

SAT
SAT
SAT

43

43

31

43

W

SAT
SAT
SAT
SAT
SAT
SAT
SAT
SAT
SUN

32
32

43

3BS
3BS
3BS
3BS
3BS
3BS
3BS
3BS
3BS
3BS
3BS
3BS
3BS
3BS
3BS
3BS
3BS
3BS
3BS
3BS
3BS

43

33
33

43

43

34
34
35

43

43

43

35
28
28
30
30
33
33
35
35

43

46

SUN

46

SUN

46

SUN

46

SUN

46

SUN

46

SUN

46

SUN

46

SUN

48

SUN

Qo

SUN

48

SUN

48

SUN

48

SUN

48

Vv?
oe

uJ

oS
|

oo
st

3BS
3BS

SUN

10
28

48

SUN

48

ey

nn

x
~™
Case 1:19-cv-01870-RM-GPG Document 34-8 Filed 08/23/19 USDC Colorado Page 10 of 14

48 29 EF SUN 388
48 29 O SUN 3BS
48 30 E SUN 3BS
48 30 0 SUN 3BS
48 32 E SUN 3BS
48 32 0 SUN 3BS
48 33 E SUN 3BS
48 33 0 SUN 3BS
48 34 E SUN 3BS
48 34 Oo SUN 3BS
48 35 E SUN 3BS
48 35 Oo SUN 3BS
49 8 E SUN 2BL
49 8 0 SUN 2BL
49 32 E SUN 2BL
49 32 oO SUN 2BL
50 32 E SUN 2BL
50 32 O SUN 2BL
51 5 E SUN 3BL
51 5 Oo SUN 3BL
51 6 E SUN 3BL
51 6 .O SUN 3BL
51 9 E SUN 3BL
51 9 0 SUN 3BL
51 32 E SUN 3BL
51 32 0 SUN 3BL
52 8 E SUN 3BS
52 8 O SUN 3BS
52 9 E SUN 3BS
52 9 Oo SUN 3BS
52 27 E SUN 3BS
52 27 Oo SUN 3BS
52 28 E SUN 3BS
52 28 oO SUN 3BS
52 29 E SUN 3BS
52 29 0 SUN 3BS
52 31 E SUN 3BS
52 31 Oo SUN 3BS
52 32 E SUN 3BS
52 32 O SUN 3BS
52 33 E SUN 3BS
52 33 O SUN 3BS
52 34 E SUN 3BS
52 34 Oo SUN 3BS
23A 6 E SUN OBD
23A 6 O SUN OBD
23A 12 E SUN OBD
Case 1:19-cv-01870-RM-GPG Document 34-8 Filed 08/23/19 USDC Colorado Page 11 of 14

23A 12 0 SUN OBD
23A 26 E SUN OBD
23A 26 oO SUN OBD
23A 28 E SUN OBD
23A 28 0 SUN OBD
23A 30 E SUN OBD
23A 30 O SUN OBD
23A 31 E SUN OBD
23A 31 0 SUN OBD
23A 32 E SUN OBD
23A 32 0 SUN OBD
23A 33 E SUN OBD
23A 33 0 SUN OBD
23A 34 E SUN OBD
23A 34 0 SUN OBD
23A 35 E SUN OBD
23A 35 0 SUN OBD
23B 6 E SUN 1BD
23B 6 0 SUN 1BD
23B 10 E SUN 1BD
23B 10 O SUN 1BD
23B i2 E SUN 1BD
23B 12 0 SUN 1BD
44A 5 E SAT OBD
44A 5 O SAT OBD
AAA 11 E SAT OBD
44a 11 O SAT OBD
ASA 27 E SAT OBD
44A 27 0 SAT OBD
A4A 29 E SAT OBD
AAA 29 Oo SAT OBD
44A 30 E SAT OBD
AAA 30 0 SAT OBD
44A 34 E SAT OBD
A4A 34 0 SAT OBD
448 9 E SAT 1BD
448 9 0 SAT 1BD
44B 10 E SAT 1BD
44B 10 O SAT 1BD
44B 11 E SAT 1BD
44B 11 O SAT 1BD
44B 12 E SAT 18D
44B 12 O SAT 1BD
448 31 E SAT 1BD
44B 31 O SAT 1BD
4ac 12 E SAT OBD
44c 12 0 SAT OBD
Case 1:19-cv-01870-RM-GPG Document 34-8 Filed 08/23/19 USDC Colorado Page 12 of 14

44c 32 E SAT OBD
44C 32 0 SAT OBD
44C 35 E SAT OBD
44C 35 0 SAT OBD
Case 1:19-cv-01870-RM-GPG Document 34-8 Filed 08/23/19 USDC Colorado Page 13 of 14

Exhibit B
“Permitted Exceptions"

 

1. Right of Proprietor of a vein or lode to extract and remove his Ore therefrom should the same be found to
penetrate or intersect the premises as reserved in the United States Patent Recorded April 4, 1884, in Book 11
at Page 65, recorded May 20, 1949 in Book 175 at Page 202;

2. Right of way for ditches or canals constructed by the authority of the United States as reserved in United
States Patent recorded May 20, 1949 in Book 175 at Page 202.

3, All ores, mineral and mineral bearing rock as conveyed in Deeds recorded December 30, 1892 in Book 106 at
Page 482, any and all assignments thereof or interests therein.

4. Tenns, conditions and provisions of Assignment and Assumption of Covenant and Agreement regarding

mies

compliance with PUD/Subdivision Agreement recorded January 12, 2001 at Reception No. 450480.

5. Terms, conditions and provisions of Dean Street Pedestrian Basement recorded April 4, 2003 at Reception
No. 490991.
6, All ores, minerals and mineral bearing rock as conveyed in the Deed recorded June 2, 1891 in Book 93 at

Page 130, and any and al! assignments thereof or interests therein.

7. All mineral and mineral rights as reserved by James Beglsy in the Deed recorded August 9, 1939 in Book 157
at Page 599, any and all assignments thereof or interests therein.

8. Terms, conditions, provisions, obligations, restrictions and other matters as set forth in the Planned Unit

9, Easements, right of way and other matters as set forth on the Plat of the subject property recorded April 4,
2003 in Ptat Book 64 at Page 92 at Reception No, 480988.

10. Terms, conditions and provisions of Consent to Modification of Open Space Basement and Waiver, Release
and Relinquishment of Rights recorded February 8, 2002 at Reception No, 463753.

11. Terms, conditions and provisions of ordinance #52 (Series 2001) approving the Final Planned Unit
Development recorded February 27, 2002 at Reception No. 464426.

Terms, conditions nd provisions of Alpine Trail Easement recorded April 4, 2003 at Reception No. 480990.

_
Nu

13. Terns, conditions and provisions of Pedestrian Easements recorded April 4, 2003 at Reception No. 480992.

14. Terms, conditions and provisions of Excavation and Shoring Easement Agreement recorded May 19, 2003 at
Reception No, 482897.

15. Reservations and exceptions as set forth in the Deed from the City of Aspen recorded November 22, 1888 in
Book 59 at Page 507, providing as follows: that no title hereby acquired fo any mine of gold, silver, cinnabar
or copper or to any valid mining claim or possession held under existing laws.

16, Terms, conditions and provisions of Declaration of Restrictive Covenant recorded June 28, 1990 in Book 624

at Dags £1
Gti Gey vi,

17. Terms, conditions, provisions, restrictions and other matters as set forth in Planned Unit
Development/Subdivision agreement recorded October 3, 1988 in Book 574 at Page 792.

18, Terms, conditions and provisions of Covenant and Agreement Regarding Compliance with PUD/Subdivision
Agreement recorded January 15, 1988 at Reception No. 412581,

19, Easements, rights of way and other matters as set forth in the Plat recorded February 9, 1993 in Plat Book 30
at Page 69.

20. Terms, conditions and provisions of the Underground Right of Way Easement granted to Holly Cross Energy
recorded August 11, 2004 at Reception No.500700.

to
—

Terms, conditions and

No. 500701.

 

 

 
Case 1:19-cv-01870-RM-GPG Document 34-8 Filed 08/23/19 USDC Colorado Page 14 of 14

 

22,

23.

24,

ba
wv

27.

28.

29.

30,

31.

32.

33.

Exhibit B

SU MEARRS

"Permitted Exceptions"
(cont.)

Terms, conditions and provisions of the Trench, Conduit and Vault Agreement recorded August 11, 2004 at
Reception No, 500702.

Terms, conditions and provisions of Ordinance #9 (Series 2004) granting and Amendment to the
PUD/Subdivision for Aspen Mountain Subdivision recorded July 2, 2004 atReception No. 499324.

Terms, conditions and provisions of Resolution #1 Granting a Variance recorded February 25, 2005 at
Reception No. 507361,

Terms, conditions and provisions of Memorandum recorded November 12, 2004 at Reception No. 504098.

Condominium Declarations, which do not contain a forfeiture or reverter clause, but omitting any covenants
or restrictions, if any, based upon race, color, religion, sex, sexual orientation, familial status, marital status,
disability, handicap, national origin, ancestry, or source of income, as set forth in applicable state or federal
laws, except to the extent that sais covenant or restriction is permitted by applicable law, as contained in the
instrument recorded December 19, 2005, at Reception No. 518621.

Easements, rights of way and all other matters as shown on the Condominium Map recorded December 19,
2005 in Plat Book 76 at Page 86 at Reception No.518620.

Terms, conditions and provisions of Covenants contained in the Deed recorded December 19, 2005 at
Reception No. 518622,

Terms, conditions and provisions of the Occupancy Deed Restrictions and Agreement for an Employee
Dwelling Unit Approved Pursuant to Ordinance No. 52, Series 2001 recorded December 19, 2005 at
Reception No. 518508. ;

Terms, conditions and provisions of the Notice of Approval recorded January 29, 2007 at Reception No.
533888.

Terms, conditions and provisions of the Notice of Approval recorded September 4, 2007 at Reception No.
541645,

Terms, conditions and provisions of the Amendment to the Condominium Declaration recorded November
28, 2007 at Reception No. 544435,

Easements, right of way and other matters as set forth on the Plat of the subject property recorded November
28, 2007 at Reception No. 544434,

 
